Opinion filed March 19, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                    No. 11-07-00299-CR
                                        __________

                         DONNIE MCCUTCHEON, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 213th District Court

                                     Tarrant County, Texas

                                Trial Court Cause No. 0965653D


                            MEMORANDUM OPINION

       This is an appeal from a judgment adjudicating guilt. We dismiss for lack of jurisdiction.
       On November 21, 2006, Donnie McCutcheon entered a plea of guilty to possession with
intent to deliver cocaine in the amount of four grams or more, but less than 200 grams. Appellant
pleaded true to an enhancement that alleged a deadly weapon was used in the commission of the
offense. The trial court deferred the adjudication of guilt and placed appellant on community
supervision for eight years. On May 1, 2007, the State filed a Petition to Proceed with Adjudication.
Appellant entered pleas of true to the State’s allegations that he violated the terms and conditions
of his community supervision. The trial court adjudicated appellant guilty of the offense and
sentenced him to fifteen years confinement in the Texas Department of Criminal Justice, Institutional
Division.
       Appellant argues in two issues that the trial court erred in adjudicating him guilty of
possession of a controlled substance and in making a deadly weapon affirmative finding because the
evidence was insufficient to support the conviction and the affirmative finding.
       A defendant placed on deferred adjudication community supervision may raise issues relating
to the original plea proceeding, such as evidentiary sufficiency, only in appeals taken when deferred
adjudication community supervision is first imposed. Jordan v. State, 54 S.W.3d 783, 788 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999). Issues relating
to the original plea proceeding cannot be raised following revocation of the deferred community
supervision. Manuel, 994 S.W.2d at 661-62; Grabowski v. State, 27 S.W.3d 594, 596-97 (Tex.
App.—Eastland 2000, no pet.). By failing to appeal at the time he was placed on deferred
community supervision, appellant did not timely perfect his appeal. See TEX . R. APP . P. 26.2(a)(1).
Therefore, we lack the authority to address appellant’s issues.
       We dismiss the appeal for lack of jurisdiction.




                                                              RICK STRANGE
                                                              JUSTICE


March 19, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2